DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/24/2018 and 09/20/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-2 and 9-10 have been amended such that some limitations are canceled.
Claims 3-4, 8-10 have been amended to fix the multiple dependent claim issue.
Claims 13-15 have been added, support is found in [0050] for claim 13, [0050] for claim 14 and [0002] for claim 15.
Claims 1-15 are currently pending and have been examined on the merits in this office action.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 line 6, "are/is arranged on an face" should read "are/is arranged on   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the further electrically conductive connective element 20" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aronsson (US 20030054240).
claim 1, Aronsson teaches a battery having at least two battery modules (Figure 4) wherein a battery module comprises a plurality of battery cells ([0014] and in addition has a positive voltage tap ([0049] Positive top plate bus bar 32) and a negative voltage tap ([0049] negative top plate bus bar 34), wherein
a first module connecting element (positive lug 12) is connected in an electrically conductive manner to the positive voltage tap ([0049]) and/or a second module connecting element is connected in an electrically conductive manner to the negative voltage tap ([0049] negative lug 22), wherein
a module connecting element of a first battery module and a module connecting element of a second battery module are connected in an electrically conductive manner ([0057]; Figure 5A), characterized in that the electrically conductive connection of the module connecting elements is a plug-in connection ([0019]).
Regarding claim 2, Aronsson teaches the module connecting elements are directly connected to each other in an electrically conductive manner (Figures 7A, 7B, and 8; Male leading bushing 61 and female leading bushing 63).
Regarding claim 3, Aronsson teaches for the purpose of interconnecting the first battery module and the second battery module in series, the first module connecting element of the first battery module and the second module connecting element of the second battery module are connected in an electrically conductive manner ([0056]; Figure 5A) or the second connecting element of the first module and the first module connecting element of the second battery module are connected in an electrically conductive manner ([0056]; Figure 5A).
Regarding claim 4, Aronsson teaches wherein a battery module in each case has substantially two mutually opposite end faces (Figure 3B; Front wall 45 and back wall 47), two mutually opposite side faces (Figure 3B; Sidewalls 46 and 48), and one battery module 
the positive voltage tap and/or the negative voltage tap of the battery module are/is arranged on the battery module upper side (Figure 3B), characterized in that
the first module connecting element and/or the second module connecting element are/is arranged on the battery module underside, on one of the two end faces or on one of the two side faces (Figure 5A; arrange on the side face).
Regarding claim 6, Aronsson teaches wherein the first battery module and the second battery module are arranged next to each other, and one of the two side faces of the battery module is arranged directly adjacently to one of the two side faces of the second battery module characterized in that the first module connecting element and/or the second module connecting element are/is arranged on a face (Figure 5A).
Regarding claim 7, Aronsson teaches wherein the first battery module and the second battery module are arranged next to each other, and the battery module upper side of the first battery module is arranged directly adjacently to the battery module underside of the second battery module, characterized in that the first module connecting element and/or the second module connecting element are/is arranged on an end face or on a side face ([0068]; Figure 9, Vertically).
Regarding claim 9, Aronsson teaches that the module connecting element is connected to the respective battery module in a materially bonded or form-fitting manner (Figure 3B).
Regarding claim 10
Electrically interconnecting a plurality of battery cells in series and/or in parallel to form a first battery module and to form a second battery module ([0049-0052]; Figure 3B);
Arranging a first module connecting element, connected to the positive voltage tap in an electrically conductive manner, and/or a second module connecting element connected to the negative voltage tap in an electrically conductive manner, on the first battery module and on the second battery module ([0049-0052]; Figure 3B).
Providing an electrically conductive connection between the module connecting element of the first battery module and the module connecting element of the second battery module, wherein the electrically conductive connection of the module connecting element is a plug-in connection ([0056]; Figure 5A).
Regarding claim 11, Aronsson teaches the first battery module and the second battery module are arranged next to each other, and then in a further method step d. the module connecting elements are connected to each other in an electrically conductive manner via the further electrically conductive connecting element (Figure 5A shows the electrical conductive connection of the battery modules).
Regarding claim 12, Aronsson teaches wherein, in method step a) a plurality of battery modules, having a plurality of battery cells that are electrically interconnected in series and/or in parallel, is furthermore provided ([0049-0052]; Figure 3B), and
in method step b), a first module connecting element connect in an electrically conductive manner to the positive voltage tap and/or a second module connecting element, connected in an electrically conductive manner to the negative voltage tap, are/is furthermore arranged, respectively, on the plurality of battery modules ([0049-0052]; Figure 3B), and

and then, in the method step d), respectively, two module connecting elements of adjacently arranged battery modules are connected to each other in an electrically conductive manner by respectively one further electrically conductive connecting element ([0057]; Figure 5A).
Regarding claim 14,  Aronsson teaches for the purpose of interconnecting the first battery module and the second battery module in parallel, the first module connecting element of the first battery module and the first module connecting element of the second battery module are connected in an electrically conductive manner, or the second module connecting element of the first battery module and the second module connecting element of the second battery module are connected in an electrically conductive manner (Figure 9 parallel connection).
Regarding claim 15, Aronsson teaches the module connecting element is connected to the respective battery module in a welded, riveted, bonded, or latched-in manner ([0064]; male and female lead bushings 61, 63 integrally formed).

Claim(s) 1-4, 6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mcguire (US 20080248378).
Regarding claim 1, Mcguire teaches of a battery having at least two battery modules (Mcguire Figure 1), wherein a battery module comprises a plurality of battery cells (Mcguire Figure 1; upper batteries 22 and lower batteries 22a) and in addition has a positive voltage tap (Mcguire positive terminal 24) and a negative voltage tap (Mcguire negative terminal 23), wherein 

Regarding claim 2, Mcguire teaches that the module connecting element are directly connected to each other in an electrically conductive manner (Mcguire [0022]; Figure 1).
Regarding claim 3, Mcguire teaches that, for the purpose of interconnecting the first battery module and the second battery module in series, the first module connecting element of the first battery module and the second module connecting element of the second battery module are connected in an electrically conductive manner, or the second module connecting element of the first battery module and the first module connecting element of the second battery module are connected in an electrically conductive manner (Mcguire [0022]; Figure 1).
Regarding claim 4, Mcguire teaches wherein a battery module is each case has substantially two mutually opposite end faces, two mutually opposite side faces, and on battery module underside that is opposite one battery module upper side (Mcguire Figure 1, see below), wherein
the positive voltage tap and/or the negative voltage tap of the battery module are/is arranged on the battery module upper side, characterizes in that the first module connecting element and/or the second module connecting element are/is arranged on one of the two end faces (Mcguire Figure 1 below).


    PNG
    media_image1.png
    519
    680
    media_image1.png
    Greyscale

Regarding claim 6, Mcguire teaches wherein the first battery module and the second battery module are arranged next to each other, and one of the two side faces of the first battery module is arranged directly adjacently to one of the two side faces of the second battery module, characterized in that the first module connecting element and/or the second module connecting element are/is arranged on a face (Mcguire Figure 1; side faces face each other).

Regarding claim 13, Mcguire teaches wherein a further electrically conductive connecting element connects the module connecting element electrically to each other (Mcguire Figures 1 and 5; connector cable 12 acts as the further electrically conductive element).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aronsson (US 20030054240).
Regarding claim 5, Aronsson teaches all of the claim limitations of claim 4 above. Aronsson further teaches wherein the first battery module and the second battery module are arranged next to each other, and one of the two side faces of the first battery module is arranged directly adjacently to one of the two side surfaces of the secondary battery module characterized in that the first module connecting element and/or the second module connecting element are/is arranged on a face (Aronsson Figure 5A). Aronsson teaches where the side surfaces are adjacent to each other, but fails to teach where the end surfaces are directly adjacently to one of the two end surfaces. However, a skilled artisan could position the battery modules in different orientations without adding any inventive features.
It has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, switching the positions of the inlet and outlet ports would not modify the operation of the device, which is to allow for there-circulation of the water to be treated.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mcguire (US 20080248378).
Regarding claim 5, Mcguire teaches all of the claim limitations of claim 4 above. Mcguire further teaches wherein the first battery module and the second battery module are arranged next to each other, and one of the two side faces of the first battery module is end surfaces are directly adjacently to one of the two end surfaces. However, a skilled artisan could position the battery modules in different orientations without adding any inventive features.
It has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, switching the positions of the inlet and outlet ports would not modify the operation of the device, which is to allow for there-circulation of the water to be treated.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mcguire (US 20080248378) as applied to claim 1 above, and further in view of Francis (EP 1091448).
Regarding claim 8, Mcguire teaches all of the claim limitation of claim 1 above. Mcguire further teaches of a module connecting element in each case arranged in which is an electrically conductive connecting portion that is additionally connected in an electrically conductive manner to the positive voltage tap or to the negative voltage tap of the respective battery module (Mcguire [0022]; Figure 1), wherein, 
for the purpose of connecting the first battery module and the second battery module in an electrically conductive manner, a first connecting portion of the module connecting element of the first battery module and a second connecting portion of the module connecting element 
characterized in that, for the purpose of direct electrically conductive connection, the first connecting portion has an opening, in which the second connecting portion, realized as a plug-in element (Mcguire Figure 4) is arranged, of the first connecting portion has an opening, and the second connecting portion has an opening that extends continuously through the housing of the module connecting element having the second connecting portion, wherein the further electrically conductive connective element is arranges such that it extends in the opening of the first connecting portion and in the opening of the second connecting portion (Mcguire Figures 1 and 5; connector cable 12 acts as the further electrically conductive element). Mcguire fails to teach of a housing for the module connecting elements and such housing composed of an electrically insulating material.
Francis discloses a cap for a terminal for an electrical device. Francis teaches of a terminal cover placed onto the terminal and being made of an electrically insulating material (Francis [0001]) such that unwanted electrical connection is prevented (Francis [0002]) thus improving the safety of the battery.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Francis’s to include a housing made of an electrically insulating material that covers the connector units 11 of Mcguire’s such that unwanted electrical connection is prevented thus improving the safety of the battery. Since Mcguire’s battery modules involves a plug-in connection, a skilled artisan could use the teachings of Francis’s to provide a housing that covers Mcguire’s connector unit 11 and allows for the connecting cable 12 to connect adjacent modules. The housing would provide further protection and insulation for the battery.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-F: 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727